     Case: 1:18-cv-07761 Document #: 67 Filed: 11/24/19 Page 1 of 2 PageID #:508




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


Kiesque, Incorporated                       )
                                            )
v.                                          )      Case No. 18-cv-7761
                                            )
THE PARTNERSHIPS and                        )      Judge: Hon. Charles P. Kocoras
UNINCORPORATED ASSOCIATIONS                 )
IDENTIFIED ON SCHEDULE “A”                  )      Magistrate: Hon. Mary M. Rowland
                                            )
                                            )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe   Store             Merchant ID
 212   Alonea            A30RHGEDDV8VEM
 215   Anshinto          A2CEAKAQ3CCE18
 217   AutumnFall        ANUQZ3FA8TS2P
 225   Copercn           A1GL3W9KMHTDWX
 227   CreazyDog         A1E91VU44IKQ9G
 232   DETALLAN          A10TR6X5EKL9BR
 240   Fashionheaven     A6PCDQ3F8XNPW
 241   FTXJ              A2AX5N3VQGC0PI
 242   Fullkang          ADLY6Z6LX01IE
 251   jinjiums          AVIQBR3IOLSRK
 253   KEMILOVE          AH3HPCMBAXDCF
 259   Livoty            A1FEQ43F9CLRL2
 261   Lookatool         A19PDY766W2X00
 266   Misaky            A3S4CWG2TBTFMK
 268   NEWONESUN         A2DIXBKYTYB3NR
 271   OVERMAL           A30UMJPSTEV9I9
 275   SANNYSIS          A3I7ZEAEWPBLEV
 279   Shensee           A1PBVRUJ55857X
 284   Transser          A1FGB5D62YX1GD
 285   TRENDINAO         A3PPUSLZQWQBW9
 287   USHOT             A3J42M9G2V2F3Y
 289   Vovotrade         A6D1TOZN3TY8V
 290   WENSY             A3B06YZB68T737
 293   XUANOU            A2DN1G625QLW3W
    Case: 1:18-cv-07761 Document #: 67 Filed: 11/24/19 Page 2 of 2 PageID #:508




dismisses them from the suit without prejudice.

Dated this 24th Day of Novemeber 2019.                Respectfully submitted,


                                            By:         s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record
                                                      Counsel for Plaintiff

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com




                                                  2
